Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 14 are cancelled.
Claims 15 – 34 are pending.

DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10726522 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because :
Claims of Instant Application 16/938378
Claims of U.S. Patent No. 10726522
15. A method for correcting a distorted input image, wherein an output image comprises an array of tiles, each tile comprising an array of pixels, and the array of tiles comprises a plurality of 
an input image space comprises an array of tiles, each tile in input image space corresponding to an output image tile transformed according to a distortion for a portion of an input image corresponding to the tile; the method comprising: receiving a line of input image information of the distorted input image; storing a line of input image information in an input image buffer, with the line of input image information spanning a line of the input image buffer; 
responsive at least in part to receiving the line of input image information, determining the received line of input image information is past a lowest portion of a section of a distorted line; 
for each pixel of a line section in an output image corresponding to the section of distorted line: 
determining a corresponding coordinate in input image space based on at least one distortion descriptor for a tile in input image space corresponding to a tile, in output image space, that includes the pixel; 
determining addresses in the input image buffer for a plurality of pixels in the input image surrounding the determined corresponding coordinate; 
and interpolating pixel values at the determined addresses to provide an interpolated pixel value for the output image; 
accumulating interpolated pixel values for a line section of the output image; and writing the interpolated pixel values to a memory.

dividing an output image into an array of tiles, each tile comprising an array of pixels; 

determining a corresponding array of tiles in input image space, each tile in input image space corresponding to an output image tile transformed according to a distortion for a portion of an input image corresponding to said tile;
providing an input image buffer comprising sufficient storage space to accommodate pixel information for a plurality of lines of said input image sufficient to span a maximal vertical distortion of a section of an input image line spanning a vertical section;
receiving a line of input image information of the distorted input image directly from an image signal processor;
storing said line of input image information in said input image buffer, with said line of input image information spanning a line of said input image buffer;
responsive to receiving said line of input image information, determining if said received line of input image information is past a lowest portion of a section of a distorted line in said input image in said input image buffer; 
responsive to said determination that said line of input image information is past said lowest portion of said section of said distorted line, providing distortion descriptors for each tile in input image space spanning said section of distorted line to a distortion correction core;
for each pixel of a line section in said output image corresponding to said section of distorted line :
determining a corresponding coordinate in input image space based on said provided distortion descriptors for the corresponding tile in input image space;

interpolating pixel values at said determined addresses to provide an interpolated pixel value for said output image;
accumulating interpolated pixel values for a line section of said output image; and 
writing said interpolated pixel values in a burst to external memory,
wherein determining that said line of input image information is past said lowest portion of a distorted line section comprises determining that said input image information is past a lowest portion of a section of a distorted line in said input image.


an input image space comprises an array of tiles, each tile in input image space corresponding to an output image tile transformed according to a distortion for a portion of an input image corresponding to the tile; the apparatus comprising: 
at least one memory comprising an input image buffer and an output image buffer; 
and a distortion correction core configured to perform operations of: 
receiving a line of input image information of the distorted input image; 
storing a line of input image information in the input image buffer, with the line of 
responsive at least in part to receiving the line of input image information, determining the received line of input image information is past a lowest portion of a section of a distorted line; 
for each pixel of a line section in the output image corresponding to the section of distorted line: determining a corresponding coordinate in input image space based on at least one distortion descriptor for a tile in input image space corresponding to a tile, in output image space, that includes the pixel; determining addresses in the input image buffer for a plurality of pixels in the input image surrounding the determined corresponding coordinate; 
and interpolating pixel values at the determined addresses to provide an interpolated pixel value for the output image; accumulating interpolated pixel values for a line section of the output image; and writing the interpolated pixel values to a memory.

dividing an output image into an array of tiles, each tile comprising an array of pixels; 
dividing said array of tiles into a plurality of vertical sections, each vertical section spanning a plurality of tiles;
determining a corresponding array of tiles in input image space, each tile in input image space corresponding to an output image tile transformed according to a distortion for a portion of an input image corresponding to said tile;
providing an input image buffer comprising sufficient storage space to accommodate pixel information for a plurality of lines of said input image sufficient to span a maximal vertical distortion of a section of an input image line spanning a vertical section;

storing said line of input image information in said input image buffer, with said line of input image information spanning a line of said input image buffer;
responsive to receiving said line of input image information, determining if said received line of input image information is past a lowest portion of a section of a distorted line in said input image in said input image buffer; 
responsive to said determination that said line of input image information is past said lowest portion of said section of said distorted line, providing distortion descriptors for each tile in input image space spanning said section of distorted line to a distortion correction core;
for each pixel of a line section in said output image corresponding to said section of distorted line :
determining a corresponding coordinate in input image space based on said provided distortion descriptors for the corresponding tile in input image space;
determining addresses in said input image buffer for a plurality of pixels in said input image surrounding said determined corresponding coordinate; and
interpolating pixel values at said determined addresses to provide an interpolated pixel value for said output image;
accumulating interpolated pixel values for a line section of said output image; and 
writing said interpolated pixel values in a burst to external memory,
wherein determining that said line of input image information is past said lowest portion of a distorted line section .





Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a grid cache configured to, a distortion correction core configured to, an output unit configured to in claim 26; a distortion correction core configured to in claim  27, 31, and 32. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Dependent Claims of 26, 27, 31, and 32 are interpreted under 35 U.S.C. 112 (f) due to dependency of claims 26, 27, 31, and 32 and for similar reasons as discussed above.

Allowable Subject Matter
Examiner has not discovered any prior art which fully teaches claims 15, and 27 as a whole either in a single reference or in an obvious combination of references. However, neither the foregoing combination nor any other discovered combination of prior art references is found to fully teach the claims 15, and 27 as a whole either in a single reference or in an obvious combination of references. 
Closest prior art with regarding to the 103 rejection includes: Stec et al. (Publication: US 2015/0262344 A1) in view of Chai et al. (Publication: US 2010/0111440 A1), Hayashi et al. (Publication: 2015/0248000 A1), Lin (Patent: 6,628,330 B1), Menashe et al. (Publication: 2015/0228077 A1), and Bigioi et al. (Publication: 2016/0035104 A1) , either along or in combination, fail to anticipate or render obvious the limitations required in the claim or the claim as a whole as mentioned above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Han Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday: 9:30am - 6:00pm PST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E. Faulk can be reached on 571-272-75157515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MING WU/
Examiner, Art Unit 2616